Citation Nr: 0907361	
Decision Date: 02/27/09    Archive Date: 03/05/09

DOCKET NO.  05-29 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The Veteran served on active duty from June 1963 to July 
1967.  He died in July 2004.  The appellant is his surviving 
spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 2005 rating decision by which the RO denied, in 
pertinent part, entitlement to service connection for the 
cause of the Veteran's death.  

In February 2007, the appellant testified at a hearing before 
the undersigned via video teleconference.  

In Haas v. Nicholson, 20 Vet. App. 257 (2006), the United 
States Court of Appeals for Veterans Claims (Court) reversed 
a decision of the Board, which denied service connection for 
disabilities claimed as a result of exposure to herbicides on 
the basis that the claimant had not "set foot" in Vietnam.  
VA disagreed with the Court's decision in Haas and appealed 
it to the United States Court of Appeals for the Federal 
Circuit (Federal Circuit).  To avoid burdens on the 
adjudication system, delays in the adjudication of other 
claims, and unnecessary expenditure of resources through 
remand or final adjudication of claims based on court 
precedent that may ultimately be overturned on appeal, on 
September 21, 2006, the Secretary of Veterans Affairs imposed 
a stay at the Board on the adjudication of claims affected by 
Haas.  In reviewing the matter on appeal, the Federal 
Circuit, agreeing with VA, held that VA's requirement that a 
claimant must have been present within the land borders of 
Vietnam at some point in the course of duty in order to be 
entitled to the presumption of herbicide exposure and service 
connection constitutes a permissible interpretation of 
38 U.S.C. § 1116(a)(1) and 38 C.F.R. § 3.307(a)(6)(iii).  See 
Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).  The appellant 
in Haas filed a petition for a writ of certiorari to the 
Supreme Court, which was denied on January 21, 2009.  See 
Haas v. Peake, 77 U.S.L.W. 3267 (Jan. 21, 2009) (No. 08-525).  
The stay imposed as a result of the Court's decision in Haas 
has been lifted recently, and the Board is free to decide 
this claim on the merits once in order.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on her part.


REMAND

The Veteran served in the Navy aboard the USS Intrepid and 
the USS Independence during the Vietnam Era.  38 C.F.R. § 3.2 
(2008).  He is the recipient of the National Defense Service 
Medal, Vietnam Service Medal with a Bronze Star, and the 
Republic of Vietnam Campaign Medal with Device.  None of the 
foregoing necessarily denotes service within the land borders 
of the Republic of Vietnam, and the Veteran's service in the 
Navy, in and of itself, does not reflect service within those 
borders.  In June 2005, the National Personnel Records Center 
indicated that it was unable to verify whether the Veteran 
had in-country service in Vietnam but that the USS Intrepid 
was in the official waters of the Republic of Vietnam from 
May 5 to 6, 1966; May 14, 1966 to June 17, 1977; July 8, 1966 
to August 10, 1966; and September 1 to 23, 1966.  Service 
records reveal that the Veteran served on board the USS 
Intrepid in Southeast Asia while attached to Task Force 
Seventy-Seven in support of military operations in South and 
North Vietnam and that he served in a combat zone from May to 
June 1966, July to August 1966, September 1966, and October 
1966.  Thus, the Veteran's service on the USS Intrepid 
coincides with the period in which she was in the official 
waters of the Republic of Vietnam.  The Board notes that it 
need not consider the Veteran's service on board the USS 
Independence because he served on that ship in 1967 when it 
was attached to the Sixth Fleet, quite a distance from 
Vietnam.  See 
http://www.chinfo.navy.mil/navpalib/ships/carriers/histories/
cv62-independence/cv62-independence.html.  

Veterans who are shown to have served within the land borders 
of the Republic of Vietnam from January 9, 1962 to May 7, 
1975 are presumed to have been exposed to herbicides.  
38 C.F.R. § 3.307(a)(6)(iii) (2008).  The appellant contends 
that the Veteran's death due to neutropenic sepsis due to 
acute myelogenous leukemia due to myelodysplastic syndrome is 
due to herbicide exposure.  She maintains that during his 
lifetime, the Veteran spoke of going ashore in Vietnam.

To assist the appellant is showing that the Veteran did serve 
on land in Vietnam, the RO should obtain deck logs from the 
USS Intrepid dated from May 5 to 6, 1966; May 14, 1966 to 
June 17, 1977; July 8, 1966 to August 10, 1966; and September 
1 to 23, 1966.

Next, because the Veteran's fatal cancer was treated 
exclusively at the Cleveland Clinic, the RO should obtain 
these treatment records after securing the requisite release 
from the appellant.

Finally, the RO should obtain a medical opinion regarding the 
etiology of the Veteran's fatal leukemia as described below.

Accordingly, the case is REMANDED to the RO via the AMC for 
the following action:

1.  Associate with the claims file deck 
logs from the USS Intrepid dated from 
May 5 to 6, 1966; May 14, 1966 to June 
17, 1977; July 8, 1966 to August 10, 
1966; and September 1 to 23, 1966.

2.  After securing the necessary 
release from the appellant, obtain from 
the Cleveland Clinic records pertaining 
to the Veteran's care dated from July 
1, 2003 to July 1, 2004.

3.  Obtain a medical opinion regarding 
the etiology of the Veteran's fatal 
leukemia.  Specifically, the reviewer 
should indicate whether it is at least 
as likely as not (50 percent or greater 
likelihood) that the Veteran's fatal 
leukemia resulted from exposure to 
herbicides.  The reviewer should review 
all pertinent records in the claims 
file in conjunction with the 
formulation of the requested medical 
opinion and indicate in the final 
report whether such review took place.  
The reviewer should reconcile his/her 
opinion(s) with the November 6, 2005, 
statement of Alan Lichtin, M.D., to the 
extent possible.  A rationale for all 
opinions and conclusions should be 
provided, and a resort to speculation 
should be avoided.

4.  Following the completion of the 
foregoing development, and after 
undertaking any additional development 
deemed to be necessary, readjudicate 
the claim.  If the benefit sought on 
appeal is denied, provide the appellant 
and her representative with a 
supplemental statement of the case and 
allow an appropriate period of time for 
response.  Thereafter, the claims 
folder should be returned to the Board 
for further appellate review, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

